Per Curiam.
In this case the Jersey City authorities denied the relator, the Deerfield Realty Company, a building permit. The company presented its application for a permit to erect a garage on Hudson Boulevard back in the summer of 1929, and the application was refused, the discussion of the commissioners indicating on the ground that it considered that enough gasoline stations had already been erected.
The case came before this court in October, 1929, on rule to show cause why a writ of mandamus should not issue and the court awarded an alternative writ. Reported 8 N. J. Mis. R. 637. The return to that writ is now before us. The city makes the threadbare contention that it has an ordinance pending, the object of which is to rezone this section among others.
The case falls within our decisions in Holdsworth v. Hague and Brengel v. Hague, Nos. 56 and 51, respectively, in the October term, 1930, of the Supreme Court.
A peremptory writ of mandamus is awarded.